Appeal from a judgment of the Supreme Court, Erie County (Ronald H. Tills, A.J.), rendered October 20, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06 [5]), defendant contends that he did not validly waive his right to appeal. We reject that contention (see generally People v Callahan, 80 NY2d 273, 280 [1992]). Contrary to the further contention of defendant, his general waiver of the right to appeal encompasses his present challenge to Supreme Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]; People v King, 27 *1105AD3d 1160 [2006]). Present—Gorski, J.P., Martoche, Green, Pine and Hayes, JJ.